Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection of the previous office action not repeated below are withdrawn based upon the arguments and amendment of the applicant. Responses to the arguments appear after the first rejection to which they are directed.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kleitman et al. 3669666.
Kleitman et al. 3669666 teaches the original mask pattern in figure 1, which is masked to define the desired pattern/area using rubylith in figure 2, which yields the exposed pattern in figure 4.  The use of this with MOS devices is discussed at 2/30-32,8/25-42,9/64-74,10/68-11/51 and 11/56-63 and in the doped regions (196,197) of figure 29A. The discussion of 
The position of the examiner is that the composite pattern includes light transmitting areas corresponding to different layers/areas of the circuit, portions of which are subsequently covered by the taping process to form the second mask pattern which is used to form the various doped regions (43,44,46,48,49), such as the P-doped region/wells 43 discussed in columns 4 and 5.  This taping inherently reduces the transmitting areas. 
The applicant argues that there is a specific relationship between the pattern of the first design and the second design and that light transmitting regions of the second mask corresponds to ion implantation.  As the mask used in the ion implantation is formed by masking off light transmitting regions of the original mask pattern, there is a specific relationship between the original mask pattern and the mask pattern used in the implantation process and the light transmitting regions in the second mask are smaller than those in the original mask.  The applicant argues a higher process window, but this is unrecited.  
The light shielding regions of the photograph used as the ion implantation photomask correspond to the second and third regions which are not implanted.  The light transmitting regions of the photograph used as the ion implantation photomask correspond to the first region which are implanted.  The light transmitting regions of the original mask correspond to the first region where implantation occurs and the third region, where is does not. The light shielding regions of the original mask correspond to the second regions which are not implanted.  The claims are met by reducing the size and/or number of light passing openings in an original mask to form a mask useful for ion implantation where the light transmitting regions of the ion implantion mask correspond to the first region. The rejection stands.
The examiner suggests that the applicant consider drafting claims corresponding to figures 2A to 2C, where the first mask design is a light field mask having a single light blocking region (321) covering a group of isolated devices/device regions where implantation is not desired (covering A1-A3, but not B1-B9). The second mask in figure 2B is a dark field mask with opposite polarity to the light field mask of figure 2A with openings only over the isolated devices/device regions where ion implantation is desired (B1-B9).  The design is modified in figure 2C by eliminating the separation (d5) between features so mask openings extend over a group of isolated devices/device regions.  This language is the examiner’s description of the illustrations/figures, the applicant is reminded to use language from the specification to avoid new matter issues.  



Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Faggin, “The making of the first microprocessor”, IEEE Solid-state circuits magazine pp 8-21 (2009). 
Faggin, “The making of the first microprocessor”, IEEE Solid-state circuits magazine pp 8-21 (2009) describes the early use of ion implantation processes to form MOS devices and that it was common in the industry by 1974-1975 (page 11/right column).  The process of forming 
	The applicant argues the specific relationship between the areas which include areas which may be doped/implanted, those which are not doped/implanted and those may or may not be doped/implanted.  These effectively reduce to two different possibilities …. doped or not.  The position of the examiner is that the design of the mask produced for the doping in the production of the CMOS devices (the second mask) is derived entirely from the original composite mask design formed using colored pencils to define differently sizes areas which are to be doped in the various steps which are each then transferred into the Rubylith by cutting out to form the second pattern.   The rejection stands.
	

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Tan, “Design, Fabrication and Characterization of N-Channel InGaAsP-InP Based Inversion Channel Technology Devices (ICT) for optoelectronic integrated circuits (OEIC): Double Heterojunction Optoelectronic Switches (DOES), Heterojunction Field Effect Transistors (HFET), Bipolar Inversion Channel Field-Effect Transistors (BICFET) and Bipolar Inversion Channel Phototransistors (BICPT), Thesis, McMasters Univ., 246 pages (1998). 

 	The light field masking patterns correspond to the first pattern and the dark field patterns correspond to the second pattern.  The claims do not require the first and second patterns to be for the same mask level or any other relationship between them and forming both types of mask meets the claims rejected under this heading.
The applicant argues the specific relationship between the areas which include areas which may be doped/implanted, those which are not doped/implanted and those may or may not be doped/implanted.  These effectively reduce to two different possibilities …. doped or not.  The position of the examiner is that the design of the mask produced for each doping step in the production of the doped BICPT devices (the second mask) is derived entirely from the original .

Claim 1-5 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tan, “Design, Fabrication and Characterization of N-Channel InGaAsP-InP Based Inversion Channel Technology Devices (ICT) for optoelectronic integrated circuits (OEIC): Double Heterojunction Optoelectronic Switches (DOES), Heterojunction Field Effect Transistors (HFET), Bipolar Inversion Channel Field-Effect Transistors (BICFET) and Bipolar Inversion Channel Phototransistors (BICPT), Thesis, McMasters Univ., 246 pages (1998) and Fang 20130084685.
Fang 20130084685 in figure 1, teaches device areas (15) formed on a wafer (11), which is coated with a strippable hard mask (13).  This is then patterned using the resist (17) in figures 2 and 3 and the ion implantation is shown in figure 3. The hard mask (13) is then stripped to leave the device shown in figure 4 [0019-0023].  This process follows the flow diagram in figure 5, where the resist can either be a positive or negative resists [0024-0025].  The difficulty of removing doped/implanted resists which may result in damage to the substrate is disclosed 
	It would have been obvious to one skilled in the art to modify the process of Tan, “Design, Fabrication and Characterization of N-Channel InGaAsP-InP Based Inversion Channel Technology Devices (ICT) for optoelectronic integrated circuits (OEIC): Double Heterojunction Optoelectronic Switches (DOES), Heterojunction Field Effect Transistors (HFET), Bipolar Inversion Channel Field-Effect Transistors (BICFET) and Bipolar Inversion Channel Phototransistors (BICPT), Thesis, McMasters Univ., 246 pages (1998) by adding a strippable 
The rejection stands for the reasons above a no further arguments were advanced by the applicant.
Claim 1-5,7 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tan, “Design, Fabrication and Characterization of N-Channel InGaAsP-InP Based Inversion Channel Technology Devices (ICT) for optoelectronic integrated circuits (OEIC): Double Heterojunction Optoelectronic Switches (DOES), Heterojunction Field Effect Transistors (HFET), Bipolar Inversion Channel Field-Effect Transistors (BICFET) and Bipolar Inversion Channel Phototransistors (BICPT), Thesis, McMasters Univ., 246 pages (1998) and Fang 20130084685, further in view of Kato 20120280364 and Fujikawa et al. 20040248020.
Kato 20120280364 teaches with respect to figures 8B-C, the combination of the light blocking elements 150 and 161.  Figure 14 shows the mask resulting from the inversion of this pattern [0163].  Figure 10B-10D teaches the combination of the light blocking elements 150 and 154.
Fujikawa et al. 20040248020 teaches with respect to figures 7A and 7B mask patterns and their inverse with individual pixel regions [0008].  Figure 3 and 4 show the case where adjacent transparent pixels (12) are combined and treated as one unit.
	In addition to the basis above, it would have been obvious to modify the processes rendered obvious by the combination of Tan, “Design, Fabrication and Characterization of N-Channel InGaAsP-InP Based Inversion Channel Technology Devices (ICT) for optoelectronic integrated circuits (OEIC): Double Heterojunction Optoelectronic Switches (DOES), Heterojunction Field Effect Transistors (HFET), Bipolar Inversion Channel Field-Effect 
The rejection stands for the reasons above a no further arguments were advanced by the applicant.



Claims 1-5 and 14-22 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yamaji JP 10-253986.
Yamaji JP 10-253986 (machine translation attached) teaches in figure 1, N-ch devices and P-ch devices, which are coated with a positive resist (PR) in figure 2 and exposed using a light field mask shown in figure 2. This is developed and the isolated positive resist patterns after development protect the IN areas during the N- implantation/doping as in figure 3.  The positive resist is stripped and a negative resist (NR) is coated on the devices and exposed where the N-ch areas of the mask are dark field and the light transmissive portion of the N-ch is aligned with the light blocking areas of the first mask and the P-ch areas are entirely light passing as in figure 4.  This negative resist is developed and the isolated photoresist protect the P-ch regions and the IN regions of the N-ch regions during the N+ doping (figure 5). The negative resist is then stripped and a positive resist is coated and exposed through a mask which blocks light in the N-ch regions 
The position of the examiner is that the light blocking pattern of the mask shown in figure 2 correspond to the areas which are not subjected to N+ doping in figure 5. The light transmitting portions of the mask in figure 2 corresponds to areas which are doped and some which are not doped in figure 5. The light blocking regions in the second mask is figure 4, includes light shielding areas with correspond to areas which will be doped in the process of figure 5 and the light transmitting regions of the mask of figure 4 correspond to areas which are not doped in the process of figure 5.  The light transmitting portion of the mask in the N-ch side of figure 4 is smaller than the light transmitting section of the N-ch side of the first mask in figure 2 and the light blocking portions of the N-ch and P-ch illustrated in the mask of figure 4 is larger than the light blocking portions in the mask of figure 2. As the masks are used successively and must align in the IN region of the N-ch portion, the pattern of the second mask in figure 4 is considered to be based upon or derived from the first mask of figure 2. 
Claims 1-5,7 and 14-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamaji JP 10-253986.
In forming arrays of TFT devices having an N-ch and a P-ch, there would have to be P-ch devices adjacent to each other and transparent regions spanning adjacent P-ch were formed. 
Alternatively if this position is not upheld, it would have been obvious to do so to reduce the amount of patterning of the light shielding material..  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 24, 2021